Order entered December 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00539-CV

                 IN THE INTEREST OF A.T., N.T., AND B.T., CHILDREN

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-51820-2014

                                            ORDER
       Before the Court is appellee’s November 29, 2016 motion to supplemental the reporter’s

record. The Court GRANTS appellee’s motion.

       We ORDER Kimberly Tinsley, Official Court Reporter for the 401st Judicial District

Court, to file a supplemental reporter’s record, within FIFTEEN DAYS from the date of this

order, that contains a record of the March 13, 2015 hearing.

       We DIRECT the Clerk of Court to send a copy of this order to the Honorable Mark

Rusch, Presiding Judge of the 401st Judicial District Court, Ms. Tinsley, and all parties.

                                                       /s/     CRAIG STODDART
                                                               JUSTICE